Lumpkin, Justice.
The plaintiff in error was convicted in the county court of Bulloch county upon an indictment transferred to that court from the superior court, charging him with the offense of selling intoxicating liquor without a license. He carried the case by certiorari to the superior court, alleging, among other things, that the county judge erred in overruling a demurrer to the indictment. It distinctly appears from the record, that the accused was prosecuted under the special act for Bulloch county which is referred to in the first head-note, and one of the grounds of demurrer was, that this act was unconstitutional for the reason that it contains matter different from what is expressed in its title, and consequently, that no prosecution could be based upon it. We therefore find it unnecessary to deal with any question in this case except the one raised with reference to the constitutionality of this special act.
This question, in our opinion, is entirely free from difficulty. As has been seen, the title of the act contains nothing in the slightest degree indicating a purpose to make penal any sale of spirituous or intoxicating liquors, or to prescribe the punishment therefor. In so far, therefore, as this act undertakes to make it a misdemeanor to sell such liquors in the county of Bulloch, it manifestly contains matter to which no> reference whatever is made in its title; and consequently, this act is, to the extent above indicated, in plain violation of par. 8 of sec. Y, art. 3, of the constitution. Code, §5067.
Had the prosecution been founded upon the act of December 18, 1893 (Acts of 1893, p. 115), which makes it unlawful to sell spirituous, malt or intoxicating liquors in any county where such sale “is prohibited by law, high license or otherwise,” the question would be entirely different.
The county judge erred in not sustaining the demurrer to the indictment, and the superior court erred in overruling the certiorari. ■ Judgment reversed.